Citation Nr: 1502983	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  07-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right knee disorder, secondary to service-connected bilateral pes planus.

2. Entitlement to service connection for a left knee disorder, secondary to service-connected bilateral pes planus.

3. Entitlement to service connection for a low back disorder, secondary to service-connected bilateral pes planus.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.

The Veteran testified in October 2005 at a hearing conducted by a local RO hearing officer.  In June 2009, the Veteran also presented testimony at a hearing conducted by the use of video conferencing equipment at the Chicago RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  Transcripts of both hearings have been associated with the Veteran's claims folder.

In June 2010, June 2013, and April 2014 Board remands, the Board ordered additional development for the claims for service connection for bilateral knee disorders and a low back disorder, all claimed as secondary to service-connected bilateral pes planus.  The development ordered in the April 2014 remand has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  As discussed below, service connection for the low back disorder as secondary to pes planus has been granted herein; the claims for service connection for bilateral knee disorders have been remanded for compliance with the Board's prior remand directives.

In June 2010, the Board remanded the claim for service connection for PTSD.  In June 2013, the Board found that the development ordered in June 2010 remand order had been substantially completed and proceeded to deny entitlement to service connection for PTSD.  The Veteran appealed the June 2013 denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a memorandum decision vacating the Board's June 2013 decision denying entitlement to PTSD and remanded the matter back to the Board for compliance with the Court Order.

In November 2014, the Veteran submitted new evidence, including etiology opinions, for his claims for service connection for a low back disorder and bilateral knee disorders as secondary to his service-connected bilateral pes planus.  He submitted a waiver of RO review.  38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for bilateral knee disorders as secondary to service-connected pes planus and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's low back disability with left lower extremity radiculopathy has been aggravated by his service-connected bilateral pes planus.


CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, the criteria for service connection for a low back disorder with left lower extremity radiculopathy secondary to service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting service connection for a low back disorder with radiculopathy of the left lower extremity as secondary to service-connected bilateral pes planus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310 (2014).  This includes disability made chronically worse by service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has degenerative spondylolisthesis, intervertebral disc syndrome, and radiculopathy of the left lower extremity.  A private opinion from Dr. D.S. dated August 2014 indicates that it is as likely as not that the Veteran's low back disorder stems from or is secondary to bilateral pes planus.  Dr. D.S. stated that the Veteran has pronounced abnormalities in posture and that his abnormalities are more pronounced than those usually observed in patients without pes planus.  He stated that the abnormal posture contributes mechanically to the left lower extremity chronic radiculopathy.  A VA examiner opined in June 2013 that the Veteran's bilateral pes planus was not of the severity to aggravate the back.  Also of record are several opinions from VA examiners that are inadequate for rating purposes for various reasons.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral pes planus has aggravated the Veteran's low back disability.  Resolving any remaining reasonable doubt in favor of the Veteran, service connection is granted for a low back disability as secondary to service-connected bilateral pes planus.
ORDER

Service connection for a low back disorder with left lower extremity radiculopathy as secondary to service-connected bilateral pes planus is granted.


REMAND

Reason for Remand: To obtain an etiology opinion regarding the bilateral knee disabilities and to conduct additional development for the PTSD claim.

Pursuant to the July 2014 Memorandum Decision from the Court, a remand is necessary for additional development for the claim for service connection for PTSD.  In the decision, the Court found that the Board did not comply with its directives in the June 2010 remand, which ordered the RO/AMC to request verification of the Veteran's stressors from the U. S. Army's Joint Services Records Research Center (JSRRC).  While the Board found that request for verification of the Veteran's stressors from National Archives and Records Administration (NARA) substantially complied with the Board's directives because the VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, 1.D.15.b, provides that when attempting to verify stressors for a Marine that served during the Vietnam Era and the Marine was not stationed aboard a Navy ship, requests are to be sent to NARA and not the JSRRC, the Court disagreed.  The Court found that VA did not satisfy its duty to assist the appellant when it determined, after receiving a response from NARA, that it had exhausted all efforts and further attempts would be futile.  The Court noted that NARA's "search was limited to 'unit command chronologies,' which it reported 'almost never document' accidents such as the one described by the appellant.  See Memorandum Decision, page 7.  However, the Court found that the mere fact that unit command chronologies do not document stressors as described by the Veteran does not mean that other records, which may be stored elsewhere, do not exist or that further efforts to obtain the records would be futile.  See 38 U.S.C. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Id.  In summary, the Court found that the Board did not make reasonable efforts to obtain Federal records.  Accordingly, pursuant to the Court memorandum decision, the Board finds that a remand is necessary to make further attempts at verifying the Veteran's PTSD stressors.

Regarding the claims for service connection for bilateral knee disorders as secondary to service-connected bilateral pes planus, the Board has twice remanded these claims for etiology opinions.  In June 2010, the Board ordered the AMC/RO to schedule the Veteran for a VA examination and to request an opinion addressing whether it is at least as likely as not that any diagnosed right and/or left knee disorders are caused or aggravated by the service-connected bilateral pes planus.  The Board ordered the examiner to address the conflicting medical evidence/opinions, which include both positive and negative opinions as to a secondary nexus relationship between the Veteran's claimed bilateral knee disorders and his service-connected bilateral pes planus.  The examiner did not substantially comply with the remand directives and in June 2013, the Board ordered that an addendum opinion be obtained.  An opinion was obtained in June 2013.  The examiner opined that the bilateral knee disorders were less likely than not caused or aggravated by the service-connected pes planus because the Veteran did not have a severe deformity of the feet to cause or aggravate the knees.  The examiner did not address the conflicting opinions contained in the claims file and specifically addressed in the June 2013 remand order.  In April 2014, the Board remanded this matter again for corrective action.  In the April 2014 addendum opinion, the examiner opined that it is not at least as likely as not that any diagnosed knee disorders are caused or aggravated by service-connected bilateral pes planus because the examiner found no evidence of connection.  The examiner found no clearly abnormal gait that could have placed undue strain on the knees.  The examiner did not address the conflicting opinions contained in the claims file and specifically addressed in April 2014 remand order.  Therefore, the Board must again return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

Briefly, the Board observes that the Veteran submitted etiology opinions from Dr. T.G.D. in November 2014.  However, because the opinions are not supported by rationale explaining how the service-connected bilateral pes planus has aggravated/permanently worsened or caused the bilateral knee disorders, the opinions are not adequate to support a finding of service connection.

On remand, because the Veteran has not been examined by a VA examiner in several years, the Board finds that a new VA examination must be scheduled and that it should be conducted by a different VA examiner than the examiner that provided the April 2014 addendum opinion.  The examiner must be asked to reconcile the medical opinions of record.  In other words, the examiner must address the conflicting medical opinions of record and opine whether the Veteran's right and/or left knee disorders are proximately due to or the result of his service-connected bilateral pes planus.  A medical opinion is also needed as to the degree of aggravation, if any, to the Veteran's right and/or left knee which is proximately due to, or the result of, his service-connected bilateral pes planus.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.159(c)(4) (2014).  The examiner must be informed that all opinions must be supported with rationale.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged service stressor, which include his witnessing a soldier having his hand cut off in a meet grinder in a mess hall accident in Yuma, Arizona.  This additional information should include, as well as he possibly can provide, specific dates and locations, and the names of any people who may also have witnessed the occurrence of this incident.  The Veteran should be informed that his supplying detailed information pertaining to his claimed stressor (i.e., dates, locations, other people possibly involved) will assist the JSRRC, NARA, and/or other repositories in their attempt to verify the events described.

2.  Regardless of any response received from the Veteran, the RO MUST prepare of a summary of his claimed stressor using both the information provided in any reply to the above request and the facts found in the claims file.  The RO MUST forward the summary to JSRRC despite guidance in the M21-1MR and ask the JSRRC to attempt to verify the claimed stressor.  This is because the Court held that VA did not fulfill its duty to assist by contacting NARA to verify this incident even though the Board had "explained that the VA Adjudication Procdures Manual, M21-1MR, pt. IV, subpt. Ii, ch. 1, sec. D.15.b, provides that 'when attempting to verify stressors for a Marine that served during the Vietnam Era and the Marine was not stationed aboard a Navy ship, requests are to be sent to NARA and not the JSRRC.'"  See Memorandum Decision at 4, 6.  Therefore, contact with the JSRRC is required regardless whether the Veteran provides any additional evidence.  A reply from the JSRRC must be associated with the claims file.

A second request must be made to NARA asking them to attempt to verify the claimed stressor.

Additional requests should be made to any other repository that may be able to verify the Veteran's stressor regardless of the instructions in the M21-1MR.  If no other repositories or sources are available that could verify the Veteran's stressors, the AMC must provide an explanation regarding this.

A comprehensive memorandum detailing all attempts to verify the Veteran's stressor must be drafted and associated with the claims file.
3. Schedule the Veteran for VA examination with a new examiner, if possible, to determine the nature and etiology of his bilateral knee disabilities.  The claims folders, access to the Virtual VA/VBMS electronic claims folders, and a copy of this REMAND must be provided to the examiner for review and he or she must indicate review of these items in the examination report.  All indicated testing must be performed and all disabilities of the right and left knees identified.

The examiner should opine whether it is at least as likely as not that any diagnosed right and/or left knee disorders are caused OR aggravated (permanently worsened) by the service-connected bilateral pes planus. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All opinions must be supported by rationale.  In other words, all opinions must be supported with facts and sound reasoning.

In offering any opinion, the examiner must specifically address the conflicting medical evidence/opinions of record, which include both positive and negative opinions as to a secondary nexus relationship between the Veteran's claimed bilateral knee disorders and service-connected bilateral pes planus.

4. Thereafter, review the electronic claims folder and ensure that the VA opinions are in complete compliance with the directives of this remand.  If the report is deficient in any manner, to include failure to address the conflicting etiology opinions of record and failure to support opinions with rationale, the RO must implement corrective procedures before returning the claims to the Board.

5. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


